Exhibit 10.1

FIFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

THIS FIFTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of January 31, 2012, is made and entered into between and among HomeAmerican
Mortgage Corporation, a Colorado corporation (the “Seller”), U.S. Bank National
Association, as Agent and representative of itself as a Buyer and the other
Buyers (in such capacity, the “Agent”) and as a Buyer (in such capacity, “U.S.
Bank”).

RECITALS:

A. The Seller, U.S. Bank and the Agent are parties to that certain Master
Repurchase Agreement dated as of November 12, 2008, as amended by a First
Amendment to Master Repurchase Agreement dated as of October 29, 2009, a Second
Amendment to Master Repurchase Agreement dated as of October 21, 2010, a Third
Amendment to Master Repurchase Agreement dated as of September 14, 2011, and a
Fourth Amendment to Master Repurchase Agreement dated as of September 29, 2011
(as amended, the “Repurchase Agreement”).

B. The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

AGREEMENT:

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.

Section 2. Amendments. Section 17.14 of the Repurchase Agreement is amended and
restated in its entirety as follows:

17.14 Adjusted Net Income. As of the end of each month, the Seller’s net income
(calculated excluding, for any relevant period of determination, the Seller’s
one-time, loan loss provision in the amount of $4,010,000 that was established
on December 31, 2011), determined in accordance with GAAP, for the twelve
consecutive months then ended shall not be less than One Dollar ($1.00).

Section 3. Conditions Precedent and Effectiveness. This Amendment shall be
effective as of the date first above written, upon the occurrence of the
following events:

3.1. delivery to the Agent of this Amendment duly executed by the Seller in a
quantity sufficient that the Agent and the Seller may each have a fully executed
original of each such document;

3.2. delivery to the Agent of such other documents as it may reasonably request;
and

3.3. the Agent shall have received payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Repurchase Agreement and this Amendment.

Section 4. Miscellaneous.

4.1. Ratifications. The terms and provisions of this Amendment shall modify and
supersede all inconsistent terms and provisions of the Repurchase Agreement and
the other Repurchase Documents, and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Repurchase Agreement and each
other Repurchase Document are ratified and confirmed and shall continue in full
force and effect.



--------------------------------------------------------------------------------

4.2. Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties made by the Seller in
Article 15 of the Repurchase Agreement and in the other Repurchase Documents are
true and correct in all material respects with the same force and effect on and
as of the date hereof as though made as of the date hereof, and (b) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

4.3. Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

4.4. Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

4.5. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

4.6. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

4.7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

4.8. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

4.9. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first written above.

SELLER AND SERVICER:

 

HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer  

By:

 

/s/ John J. Heaney

   

Name: John J. Heaney

 

Title: Senior Vice President and Treasurer

 

Date: January 30, 2012

 

AGENT AND BUYER:

 

U.S. BANK NATIONAL ASSOCIATION,

as Agent and Buyer

  By:  

/s/ Edwin D. Jenkins

    Name: Edwin D. Jenkins   Title: Senior Vice President   Date: January 31,
2012  